DETAILED ACTION
	Claims 1-20 are presented on 02/01/2021 for examination on merits.  Claims 1, 10, and 19 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1, 10, and 19 each recite the limitation "the particular access control policy" at the end of the retrieving step in the respective claims.  There is insufficient antecedent basis for this limitation in the claims.  It should be noted that each of the claims defines “each particular access control policy descriptor data structure” associated with “access control policies applicable to granting access to the computerized resource” but does not define any particular access control policy before this limitation.
Claims 2-9, 11-18, and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend from the rejected base claims 1, 8, and 15, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 6-8, 10-11, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Milman (US 20140143879 A1) in view of Kapadia (US 9529993 B2).

As per claim 1, Milman teaches a computer-implemented method for enhancing access control for a computerized resource (Milman, par. 0053-0054: [determining] gaps regarding the security capabilities to [enable] consistent management of security infrastructure at a reduced cost; par. Gap analysis is performed on security capabilities of a computer system compared to a desired or targeted security model according to one or more security requirement), the method comprising: 
using one or more hardware processors: 
retrieving, from a storage device, a set of one or more previously configured access control policy descriptor data structures of an organization, the access control policy descriptor data structures describing access control policies applicable to granting access to the computerized resource, each particular access control policy descriptor data structure defining access controls and access control criteria defining values for a set of one or more access control signals for which the particular access control policy is applicable (Milman, par. 0047 and 0057-0058: use a data structure of security capabilities where each capability is classified in a formal security capability reference model; a tuple defined as {Activity, Mean, Domain, Goal}, as shown in Table 2. Milman’s tuple is at least one of access controls and access control criteria defining values for a set of one or more access control signals); 
determining an access control vulnerability based upon identifying gaps between the set of previously configured access control policy descriptor data structures and the set of legal values for the access control signals (Milman, par. 0007 and 0015: detecting and correcting gaps between security policy and deployment realities; par. 0038 and 0061: [making] a suggestion on how to close these gaps considering cost, skills required, implementation timeline, and business risk assessment); and 
causing presentation of information describing the access control vulnerability within a graphical user interface (Milman, par. 0094: the user is presented via the User Interface the total Gap_Set_Infrastructure for verification, which is equivalent to information describing the access control vulnerability. Any mismatch perceived as determined by the user can optionally be resolved by user actions).
However, Milman does not explicitly disclose identifying a set of one or more legal values for a plurality of access control signals.  This aspect of the claim is identified as a difference.
In a related art, Kapadia discloses:
identifying a set of one or more legal values for a plurality of access control signals (Kapadia, col. 2, lines 20-32: verifying the additional identifying information also is allowed, per the access control policy, to logon to the privileged account; Note that the legal values for a plurality of access control signals herein are interpreted as allowed access signals); 
Milman and Kapadia are analogous art, because they are in a similar field of endeavor in improving access control policies.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and modify Milman’s system with Kapadia’s teaching on how to defining allowed identifying values for access control parameters/signals. For this combination, the motivation would have been to improve the level of security with configurable identifying information for access control parameters/signals.

As per claim 2, the references as combined above teach the method of claim 1, wherein the access control signals comprise one or more of: 
a geolocation of a computing device requesting access, a device identifier of the computing device requesting access, a type of the computing device requesting access, a time of day of an access request, or a user privilege level (Note that optional limitations are recited herein) (Kapadia, col. 9, lines 40-43: the policy can use attributes of a user …such as location, time of day, originating IP address, or the like).

As per claim 6, the references as combined above teach the method of claim 1, wherein the set of legal values for the plurality of access control signals comprises all combinations of all allowed access signals for all legal access control signals (Kapadia, col. 2, lines 23-26: identifying information typically is a user identifier and password pair, which is a set of legal values or allowed values. It is well-known that the user identifier and password pair can be verified, and the combination of them is all allowed access signals in most cases).

As per claim 7, the references as combined above teach the method of claim 1, wherein the set of legal values for the plurality of access control signals comprises pre-specified combinations of allowed access signals (Kapadia, col. 2, lines 23-26: identifying information typically is a user identifier and password pair, which is a set of legal values or allowed values. It is well-known that the user identifier and password pair can be verified, and the combination of them is all allowed access signals in most cases).

As per claim 8, the references as combined above teach the method of claim 1, wherein determining the set of legal values for the plurality of access control signals comprises utilizing historical contexts of users of the computerized resource (Kapadia, col. 7, lines 30-33: automated check-out and check-in of a privileged ID within the security context of an access profile that is being managed by the access manager.  That means the access manager accesses and uses historical contexts of users of the computerized resource for the automated check-out and check-in of a privileged ID).

As per claim 10, Milman teaches a computing device for enhancing access control for a computerized resource (Milman, par. 0053-0054: [determining] gaps regarding the security capabilities; par. Gap analysis [for] access control), the computing device comprising: one or more hardware processors; 
a memory device, the memory device storing instructions, which when executed by the one or more hardware processors, causes the computing device to perform operations comprising: 
retrieving, from a storage device, a set of one or more previously configured access control policy descriptor data structures of an organization, the access control policy descriptor data structures describing access control policies applicable to granting access to the computerized resource, each particular access control policy descriptor data structure defining access controls and access control criteria defining values for a set of one or more access control signals for which the particular access control policy is applicable (Milman, par. 0047 and 0057-0058: use a data structure of security capabilities where each capability is classified in a formal security capability reference model; a tuple defined as {Activity, Mean, Domain, Goal}, as shown in Table 2. Milman’s tuple is at least one of access controls and access control criteria defining values for a set of one or more access control signals); 
determining an access control vulnerability based upon identifying gaps between the set of previously configured access control policy descriptor data structures and the set of legal values for the access control signals (Milman, par. 0007 and 0015: detecting and correcting gaps between security policy and deployment realities; par. 0038 and 0061: [making] a suggestion on how to close these gaps considering cost, skills required, implementation timeline, and business risk assessment); and 
causing presentation of information describing the access control vulnerability within a graphical user interface (Milman, par. 0094: the user is presented via the User Interface the total Gap_Set_Infrastructure for verification, which is equivalent to information describing the access control vulnerability. Any mismatch perceived as determined by the user can optionally be resolved by user actions).
However, Milman does not explicitly disclose identifying a set of one or more legal values for a plurality of access control signals.  This aspect of the claim is identified as a difference.
In a related art, Kapadia discloses:
identifying a set of one or more legal values for a plurality of access control signals (Kapadia, col. 2, lines 20-32: verifying the additional identifying information also is allowed, per the access control policy, to logon to the privileged account; Note that the legal values for a plurality of access control signals herein are interpreted as allowed access signals); 
Milman and Kapadia are analogous art, because they are in a similar field of endeavor in improving access control policies.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and modify Milman’s system with Kapadia’s teaching on how to defining allowed identifying values for access control parameters/signals. For this combination, the motivation would have been to improve the level of security with configurable identifying information for access control parameters/signals.

As per claim 11, the references as combined above teach the computing device of claim 10, wherein the access control signals comprise one or more of: 
a geolocation of a computing device requesting access, a device identifier of the computing device requesting access, a type of the computing device requesting access, a time of day of an access request, or a user privilege level (Note that optional limitations are recited herein) (Kapadia, col. 9, lines 40-43: the policy can use attributes of a user …such as location, time of day, originating IP address, or the like).

As per claim 15, the references as combined above teach the computing device of claim 10, wherein the set of legal values for the plurality of access control signals comprises all combinations of all allowed access signals for all legal access control signals (Kapadia, col. 2, lines 23-26: identifying information typically is a user identifier and password pair, which is a set of legal values or allowed values. It is well-known that the user identifier and password pair can be verified, and the combination of them is all allowed access signals in most cases).

As per claim 16, the references as combined above teach the computing device of claim 10, wherein the set of legal values for the plurality of access control signals comprises pre-specified combinations of allowed access signals (Kapadia, col. 2, lines 23-26: identifying information typically is a user identifier and password pair, which is a set of legal values or allowed values. It is well-known that the user identifier and password pair can be verified, and the combination of them is all allowed access signals in most cases).

As per claim 17, the references as combined above teach the computing device of claim 10, wherein the operations of determining the set of legal values for the plurality of access control signals comprises utilizing historical contexts of users of the computerized resource (Kapadia, col. 7, lines 30-33: automated check-out and check-in of a privileged ID within the security context of an access profile that is being managed by the access manager.  That means the access manager accesses and uses historical contexts of users of the computerized resource for the automated check-out and check-in of a privileged ID).

As per claim 19, Milman teaches a machine-readable medium, storing instructions, which when executed by a machine, causes the machine to perform operations comprising: 
retrieving, from a storage device, a set of one or more previously configured access control policy descriptor data structures of an organization, the access control policy descriptor data structures describing access control policies applicable to granting access to a computerized resource, each particular access control policy descriptor data structure defining access controls and access control criteria defining values for a set of one or more access control signals for which the particular access control policy is applicable (Milman, par. 0047 and 0057-0058: use a data structure of security capabilities where each capability is classified in a formal security capability reference model; a tuple defined as {Activity, Mean, Domain, Goal}, as shown in Table 2. Milman’s tuple is at least one of access controls and access control criteria defining values for a set of one or more access control signals);
determining an access control vulnerability based upon identifying gaps between the set of previously configured access control policy descriptor data structures and the set of legal values for the access control signals(Milman, par. 0007 and 0015: detecting and correcting gaps between security policy and deployment realities; par. 0038 and 0061: [making] a suggestion on how to close these gaps considering cost, skills required, implementation timeline, and business risk assessment); and 
causing presentation of information describing the access control vulnerability within a graphical user interface (Milman, par. 0094: the user is presented via the User Interface the total Gap_Set_Infrastructure for verification, which is equivalent to information describing the access control vulnerability. Any mismatch perceived as determined by the user can optionally be resolved by user actions).
However, Milman does not explicitly disclose identifying a set of one or more legal values for a plurality of access control signals.  This aspect of the claim is identified as a difference.
In a related art, Kapadia discloses:
identifying a set of one or more legal values for a plurality of access control signals (Kapadia, col. 2, lines 20-32: verifying the additional identifying information also is allowed, per the access control policy, to logon to the privileged account; Note that the legal values for a plurality of access control signals herein are interpreted as allowed access signals); 
Milman and Kapadia are analogous art, because they are in a similar field of endeavor in improving access control policies.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and modify Milman’s system with Kapadia’s teaching on how to defining allowed identifying values for access control parameters/signals. For this combination, the motivation would have been to improve the level of security with configurable identifying information for access control parameters/signals.
 
Claims 3-4, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Milman and Kapadia, as applied to claim 1, and further in view of Nguyen (US 20220086193 A1).

As per claim 3, the references of Milman and Kapadia as combined above teach the method of claim 1, but do not explicitly disclose generating a new access control policy descriptor data structure applicable to granting access to the computerized resource that addresses the access control vulnerability. This aspect of the claim is identified as a further difference.
In a related art, Nguyen teaches:
further comprising: 
generating, based upon the access control vulnerability, a new access control policy descriptor data structure applicable to granting access to the computerized resource that addresses the access control vulnerability (Nguyen, par. 0042: [generating] a new version of a security policy [which are] automatically deployed without manual review); and 
causing a recommendation to be transmitted to adopt a new access control policy described by the new access control policy descriptor data structure (Nguyen, par. 0042 and 0044-45: selecting security policy outputs for automated deployment (i.e., deployment without manual review) with a report [that] indicates identified differences between the new version of the security policy output and a previously deployed version).
Nguyen is analogous art to the claimed invention in a similar field of endeavor in improving access control policies.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Milman-Kapadia system with Nyuyen’s teaching on generating a new access control policy descriptor data structure applicable to granting access. For this combination, the motivation would have been to improve the level of security with updated access control policy.

As per claim 4, the references of Milman and Kapadia as combined above teach the method of claim 1, but do not explicitly disclose generating a new access control policy descriptor data structure applicable to granting access to the computerized resource that addresses the access control vulnerability. This aspect of the claim is identified as a further difference.
In a related art, Nguyen teaches:
generating, based upon the access control vulnerability, a new access control policy descriptor data structure applicable to granting access to the computerized resource that addresses the access control vulnerability (Nguyen, par. 0044-46: selecting security policy outputs for automated deployment (i.e., deployment without manual review) … for automation of cloud network security policy analysis and deployment); and 
automatically applying a new access control policy described by the new access control policy descriptor data structure by adding the new access control policy to the set of previously configured access control policy descriptor data structures without user input approving the application of the new access control policy (Nguyen, par. 0044-46 and 0048: selecting security policy outputs for automated deployment (i.e., deployment without manual review)).
Nguyen is analogous art to the claimed invention in a similar field of endeavor in improving access control policies.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Milman-Kapadia system with Nyuyen’s teaching on generating a new access control policy descriptor data structure applicable to granting access to the computerized resource that addresses the access control vulnerability. For this combination, the motivation would have been to improve the level of security with updated access control policy.

As per claim 12, the references of Milman and Kapadia as combined above teach the computing device of claim 10, but do not explicitly disclose generating a new access control policy descriptor data structure applicable to granting access to the computerized resource that addresses the access control vulnerability. This aspect of the claim is identified as a further difference.
In a related art, Nguyen teaches:
wherein the operations further comprise: 
generating, based upon the access control vulnerability, a new access control policy descriptor data structure applicable to granting access to the computerized resource that addresses the access control vulnerability (Nguyen, par. 0042: [generating] a new version of a security policy [which are] automatically deployed without manual review); and 
causing a recommendation to be transmitted to adopt a new access control policy described by the new access control policy descriptor data structure (Nguyen, par. 0042 and 0044-45: selecting security policy outputs for automated deployment (i.e., deployment without manual review) with a report [that] indicates identified differences between the new version of the security policy output and a previously deployed version).
Nguyen is analogous art to the claimed invention in a similar field of endeavor in improving access control policies.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Milman-Kapadia system with Nyuyen’s teaching on generating a new access control policy descriptor data structure applicable to granting access. For this combination, the motivation would have been to improve the level of security with updated access control policy.

As per claim 13, the references of Milman and Kapadia as combined above teach the computing device of claim 10, but do not explicitly disclose generating a new access control policy descriptor data structure applicable to granting access to the computerized resource that addresses the access control vulnerability. This aspect of the claim is identified as a further difference.
In a related art, Nguyen teaches:
wherein the operations further comprise: 
generating, based upon the access control vulnerability, a new access control policy descriptor data structure applicable to granting access to the computerized resource that addresses the access control vulnerability (Nguyen, par. 0044-46: selecting security policy outputs for automated deployment (i.e., deployment without manual review) … for automation of cloud network security policy analysis and deployment); and 
automatically applying a new access control policy described by the new access control policy descriptor data structure by adding the new access control policy to the set of previously configured access control policy descriptor data structures without user input approving the application of the new access control policy (Nguyen, par. 0044-46 and 0048: selecting security policy outputs for automated deployment (i.e., deployment without manual review)).
Nguyen is analogous art to the claimed invention in a similar field of endeavor in improving access control policies.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Milman-Kapadia system with Nyuyen’s teaching on generating a new access control policy descriptor data structure applicable to granting access to the computerized resource that addresses the access control vulnerability. For this combination, the motivation would have been to improve the level of security with updated access control policy.

As per claim 20, the references of Milman and Kapadia as combined above teach the machine-readable medium of claim 19, but do not explicitly disclose generating a new access control policy descriptor data structure applicable to granting access to the computerized resource that addresses the access control vulnerability. This aspect of the claim is identified as a further difference.
In a related art, Nguyen teaches:
wherein the operations further comprise: 
generating, based upon the access control vulnerability, a new access control policy descriptor data structure applicable to granting access to the computerized resource that addresses the access control vulnerability (Nguyen, par. 0044-46: selecting security policy outputs for automated deployment (i.e., deployment without manual review) … for automation of cloud network security policy analysis and deployment); and 
automatically applying a new access control policy described by the new access control policy descriptor data structure by adding the new access control policy to the set of previously configured access control policy descriptor data structures without user input approving the application of the new access control policy (Nguyen, par. 0044-46 and 0048: selecting security policy outputs for automated deployment (i.e., deployment without manual review)).
Nguyen is analogous art to the claimed invention in a similar field of endeavor in improving access control policies.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify Milman-Kapadia system with Nyuyen’s teaching on generating a new access control policy descriptor data structure applicable to granting access to the computerized resource that addresses the access control vulnerability. For this combination, the motivation would have been to improve the level of security with updated access control policy.

Allowable Subject Matter
Claims 5, 9, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 14 each recite elements of “receiving an access request from a computing device for the computerized resource; 
determining access control signals corresponding to the access request; 
based upon the access control signals, determining a set of one or more applicable access control policies from access policies described in the set of one or more previously configured access control policy descriptor data structures using the access control signals; 
applying an access procedure specified by the access controls within the set of one or more applicable access control policies to determine whether to allow access to the computerized resource; and 
responsive to determining, based upon the access procedure, that the computing device is allowed to access the computerized resource, causing access to be granted to the computerized resource by the computing device”.  These elements with the features thereof, especially the step of applying an access procedure within the set of one or more applicable access control policies to determine the allowed access, in combination with the other limitations in the claims 1 and 10, respectively, are not anticipated by, nor made obvious over the prior art of record.
Claims 9 and 18 each recite elements of “determining a second access control vulnerability based upon identifying a second pattern of gaps between the set of previously configured access control policy descriptor data structures and the set of legal values for the plurality of access control signals; and applying a filtering policy to the first and second access control vulnerabilities, the filtering policy specifying that the second access control vulnerability is not to be shown.”  These elements with the features thereof, in combination with the other limitations in the claims 1 and 10, respectively, are not anticipated by, nor made obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        08/26/2022